Smith, Judge,
dissenting.
While I join in Judge Andrews’s dissent, I write separately to point out that since Greeley had actual notice of the condition of the floor before any cautionary signs were in place, she had the minimal obligation to glance downward. The alternative is to hold that if a property owner ever uses cautionary signs, the eventual removal of those signs absolves an invitee of any further duty to look ahead or exercise reasonable care, even though the invitee was fully aware of a hazard before the signs were installed. Such reasoning makes the removal of warning signs in effect a warranty of safety and makes the property owner an insurer of the safety of invitees in contravention of wellr-established Georgia law.
I am authorized to state that Presiding Judge Birdsong and Judge Andrews join in this dissent.
Whitlock, J. Kenneth Moorman, for appellee.